Judgment and order reversed and new trial granted, with costs to appellant to abide event, unless the plaintiff shall, within twenty *936days, stipulate that the verdict may be reduced by the sum of $560, that is, to the sum of $4,440, as of the date of the rendition thereof, in "which event the judgment is modified accordingly, and as so modified is, together with the order, affirmed, without costs of this appeal to either party. Held, that while the question that there was no evidence to submit to the jury on the question of the plaintiff’s hospital bills was not raised by exception to the charge, the proof is absolutely deficient in that regard. All concurred.